Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.1 Page 1 of 22




                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                May 13, 2020
                                                                     SEAN F. MCAVOY, CLERK




                                            1:20-cv-03066-SMJ
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.2 Page 2 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.3 Page 3 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.4 Page 4 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.5 Page 5 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.6 Page 6 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.7 Page 7 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.8 Page 8 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.9 Page 9 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.10 Page 10 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.11 Page 11 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.12 Page 12 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.13 Page 13 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.14 Page 14 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.15 Page 15 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.16 Page 16 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.17 Page 17 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.18 Page 18 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.19 Page 19 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.20 Page 20 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.21 Page 21 of 22
Case 1:20-cv-03066-SMJ   ECF No. 1   filed 05/13/20   PageID.22 Page 22 of 22
